DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/909, 681 filed on
11/15/2021.
Status of Claims:
Claims 1- 20 are pending in this Office Action.
Response to Arguments
Applicant's arguments filed 01/29/2021 with respect to claims 1, 9, and 17 have been fully considered but they are not persuasive.
Regarding claims 1, 9, and 17, the applicant argued that the cited arts fails to teach “based on the first counts and the second counts of the accumulators in the prefix tree, extracting one or more population-normalized frequent patterns associated with the plurality of records, the population-normalized frequent patterns corresponding to patterns having a higher frequency of occurrence within the subpopulation of records as compared to a corresponding frequency of occurrence in the plurality of records”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Wu discloses “Fig. 9A & [0043]:Data records of two or more databases may include more data items than are of interest to a particular inquiry. In one such example, the data items of interest may include a subset of all of the data items across the multiple databases. For example, if three databases (D.sub.1, D.sub.2, D.sub.3) include data items [a, b, c, d, e, f, g] and a particular inquiry is interested in discovering patterns involving only data items [a, c, e, g], the ranking order and the HFP -tree generated may include only data items [a, c, e, g]. In another example, data items of interest may include all of the data items across multiple databases (e.g., data items [a, b, c, d, e, f, g]). Determination of which data items are of interest may occur in a variety of ways. Example ways of determining data items of interest include, but are not limited to, comparing the total occurrences of a data item across the databases (regardless of relation to other data items) to a threshold value and eliminating those that do not meet the threshold; eliminating data items that are not of interest to a particular query; and any combinations thereof” and “[0045] Data items of interest may be ordered in a variety of ways... In another example, data items of interest may be ordered in a frequency of occurrence basis (e.g., with respect to an individual database, with respect to all databases). Ordering may be done in a decreasing manner. Ordering may also be done in an increasing manner” and “[0066] FIG. 5A illustrates a portion of HFP-tree 500 generated from the first record listed in Table 1 for D.sub.3… As illustrated in Table 1, the first record of D.sub.3 includes data items [c, f]. Data nodes for this record can be populated in an HFP-tree starting at a root node 502. Data item "c" is considered first in the order established for considering data items across the multiple databases...A data node 504 is created having a data item indicator 506 representing data item "c." The data node also includes three counters 508, 510, 512, each representing the number of occurrences of data item "c" in records in each of D.sub.1, D.sub.2, D.sub.3, respectively, in relation to the data items represented by the other data nodes of the current data branch of HFP-tree 500. With respect to the first record of D.sub.3, counter 512 is incremented to a value of "1." Counters 508 and 510 each have values of "0" representing that no records having a data item of "c" first in the order of data items of interest from either D.sub.1 or D.sub.2 have yet been considered in generation of HFP-tree 500”. The system of Wu extracts patterns that are based on number of occurrences of data in different databases and put the patterns and the respective occurrences in a HFP tree. The number of occurrences of data items are ordered respect to either an individual database or all databases manner. The system of Wu increments a counter for a data item for every occurrence it makes in a particular database and for any data items that do not occur yet then it will have a value of 0. Thus, there is a comparison made for the data item to the database to earn the increment of occurrence if applicable. Although Wu does not clearly state “the first counts and the second counts of the accumulators that extract one or more population-normalized frequent patterns by comparing a higher frequency of occurrence within the subpopulation of records to a corresponding frequency of occurrence in the plurality of records”, the system of Wu is still able to perform the functions as claimed. A data item can be considered as a subpopulation and the database such as D.sub.1 can be a plurality of records and whenever the system recognizes an occurrence for a data item, it increments the value of occurrence for the data item. This comparison means that the subpopulation contains data items that have higher number of occurrences comparing to the rest of the database/plurality of records. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(PGPUB 20100179955) "Wu" in view of Lee (PGPUB 20040267770) “Lee” and Keith, JR (PGPUB 20020004793) “Keith, JR”.

Regarding claim 1, Wu teaches a computer-implemented method for data mining a plurality of records to identify one or more patterns, comprising: determining a subpopulation in the plurality of records (Figure 2 & [0066]: FIG. 5A illustrates a portion of HFP-tree 500 generated from the first record listed in Table 1 for D.sub.3… As illustrated in Table 1, the first record of D.sub.3 (plurality) includes data items [c, f]. Data nodes for this record can be populated in an HFP-tree starting at a root node 502. Data item (subpopulation) "c" is considered first in the order established for considering data items across the multiple databases...A data node 504 is created having a data item indicator 506 representing data item "c." The data node also includes three counters 508, 510, 512, each representing the number of occurrences of data item "c" in records in each of D.sub.1, D.sub.2, D.sub.3, respectively, in relation to the data items represented by the other data nodes of the current data branch of HFP-tree 500. With respect to the first record of D.sub.3, counter 512 is incremented to a value of "1." Counters 508 and 510 each have values of "0" representing that no records having a data item of "c" first in the order of data items of interest from either D.sub.1 or D.sub.2 have yet been considered in generation of HFP-tree 500) wherein each record in the database has an indication of whether the respective record is a member of the subpopulation (Figure 2, [0026]: Each database contains data records and each of data record is associated with the particular database it is in), wherein each record comprises a plurality of items ([0030] line 1-2: A data record may include any number of data items.); generating a list of one or more frequent items occurring within the records of the subpopulation with at least a threshold frequency (Figure 4: element 405 & [0043] line 1-9: Data items are used to determine the mining patterns. [0043]: The system determining data items of interest  by comparing the total occurrences of a data item across the databases  to a threshold value and eliminating those that do not meet the threshold; eliminating data items that are not of interest to a particular query. [0045] line 3-6: Data items of interest may be ordered in a frequency of occurrence basis (e.g., with respect to an individual database, with respect to all databases); generating a prefix tree using the plurality of records and based on the list of frequent items (Figure 4, Figure 5, [0066] : The data node includes three counters each representing the number of occurrences of data item in records in each of D.sub.1, D.sub.2, D.sub.3, respectively, in relation to the data items represented by the other data nodes of the current data branch of HFP-tree. With respect to the first record of D.sub.3, counter 512 is incremented to a value of "1." Counters 508 and 510 each have values of "0" representing that no records having a data item of first in the order of data items of interest from either D.sub.1 or D.sub.2 have yet been considered in generation of HFP-tree. The counter of occurrence of data records in a database out of plurality of databases is considered to be the counter for a subpopulation of the whole population); and extracting one or more population-normalized frequent patterns associated with the plurality of records based on a traversal of the prefix tree([0081] line 20-23: Patterns that exist across the databases are mined from the tree)., the population-Page 2 of 16Application No. 15/909,681Application Filing Date: March 1, 2018Docket No. 403664-US-NPnormalized frequent patterns corresponding to patterns having a higher frequency of occurrence within the subpopulation of records as compared to the plurality of records ([0043]: Data records of two or more databases may include more data items than are of interest to a particular inquiry. In one such example, the data items of interest may include a subset of all of the data items across the multiple databases. Determination of which data items are of interest may occur in a variety of ways. Example ways of determining data items of interest include, but are not limited to, comparing the total occurrences of a data item across the databases (regardless of relation to other data items) to a threshold value and eliminating those that do not meet the threshold; eliminating data items that are not of interest to a particular query; and any combinations thereof. Thus, patterns are selected for data on the tree are based on the number of occurrences and only occurrences higher than a threshold value are considered so patterns with higher frequency of occurrence within the subpopulation of records as compared to the plurality of records are determined for inclusion). 
Lee teaches node in the prefix tree includes an accumulator having at least: (i) a first count of records from the subpopulation matching the respective node (ii) a second count of records from the plurality of records matching the respective node ([0083]: The system has up to four types of information are used for each node: local counts (first count), local population statistics, global counts (second count) and global population statistics). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Lee to keep counts of the node to determine the mining pattern efficiently.
Keith, JR teaches wherein the subpopulation comprises a subset of the records held in a same database (Fig.10A-B and [0134]: The searchable database includes plurality of databases stored within (subpopulation with subset of records), and such that a first record in the database indicates membership in the subpopulation and a second record in the database indicates non- membership in the subpopulation([0025] & [0134]:The system contains a searchable database  that includes an organization server configured to generate a directory tree structure, wherein the directory tree structure includes nodes (subpopulation of database) comprising a designated category for each node and branches comprising links between the nodes and each pointer is categorized by a navigation path through the directory tree structure and by one or more set parameters and all items of data linked to the specific node by the corresponding pointers of the specific node are related to the designated category of the specific node. Thus, the data/data record within the database is categorized into a subpopulation depending on its category so there are at least a first and second data that are indicated with a unique category to be inserted in different subpopulations. In another word, data items from one database within the searchable database cannot share the same category of another database and can only be accessed by a pointer that is directed to its database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu and Lee to incorporate the teachings of Keith, JR to improve search effectiveness and increase efficiency in both time and effort, as recognized by Keith, JR ([0047]).
Regarding claim 9, Wu in view of Lee and Keith, JR teaches a computing device for data mining a plurality of records to identify one or more patterns, comprising: a memory storing one or more records of a plurality of records, each record comprising a plurality of items; at least one processor coupled to the memory (Figure 10), wherein the at least one processor is configured to perform the method disclosed in claim 1. Please refer to claim 1 shown above.
Regarding claim 17, Wu in view of Lee and Keith, JR teaches a computer-readable medium storing code for data mining a plurality of records to identify one or more patterns ([0107-0108]), the code comprising instructions performing the method disclosed in claim 1. Please refer to claim 1 shown above.
Regarding claim 3, Wu teaches updating, for each record of the plurality of records, the prefix tree, comprising: proceeding, starting with a root node of the prefix tree and with a first item of the record, to select a child node of the root node that matches the first item in the record and update the accumulator of the child node based on the record, in an iterative or recursive manner, with the child node acting as the root node for a next iteration, and a next item of the record acting as the first item for the next iteration, until all items in the record have been processed, wherein the accumulator of the child node is updated by: incrementing, in the child node, the first count of records in response to determining that the record is a member of the subpopulation; and incrementing, in the child node, the second count of records from the plurality of records matching the child node (Figures 5A-5H,Figure 6: The tree starts with a root node and begins to update its nodes by incrementing the first and second count based on where the data belongs to. [0067]: Counters (first & second) represents the number of occurrences of data in each database (first database is subpopulation, second database is plurality of records)).
Regarding claim 11, Wu teaches the processor is configured to perform the method disclosed in claim 3. Please refer to claim 3 shown above.
Regarding claim 19, Wu teaches the instruction code further performs the method disclosed in claim 3. Please refer to claim 3 shown above.
Regarding claim 4, Wu teaches selecting the child node of the root node that matches the first item in the record further comprises: responsive to determining that the root node has a child node matching the first item in the record, selecting the child node for traversal; and responsive to determining that the root node does not have a child node matching the first item in the record, creating a new child node having a label matching the first item (Figure 4 elements 430,440,450,435: The system checks for corresponding node linked. The system either increment counter if there is a corresponding node or create a new node then increment that new node).
Regarding claim 12, Wu teaches the processor is configured to perform the method disclosed in claim 4. Please refer to claim 4 shown above.
Regarding claim 5, Wu teaches the accumulator comprises a Monoid algebraic structure (Figure 5A- 5F & [0053]: The node in incremented or added by a value of 1 (Monoid algebraic structure) when there is a corresponding node directly linked with the data item X).
Regarding claim 13, Wu teaches the device performs the method disclosed in claim 5. Please refer to claim 5 shown above.
Regarding claim 6, Wu teaches the list of frequent items is generated based on at least one of a maximum-support parameter or a minimum-support parameter, wherein items in the records of the subpopulation occurring in excess of the maximum-support parameter or fewer than the minimum-support parameter are excluded from the list of frequent items ([0043] line 13-20: Comparing total occurrences (frequent items) of a data item across the databases to a threshold value (minimum-support parameter) and eliminating those that do not meet the threshold).
Regarding claim 14, Wu teaches the device performs the method disclosed in claim 6. Please refer to claim 6 shown above.
Regarding claim 20, Wu teaches the instruction code further performs the method disclosed in claim 6. Please refer to claim 6 shown above.
Regarding claim 7, Wu teaches each node of the prefix tree further comprises a list of representative identifiers of records that match that node ([0040] line 13-16: X is a data item indicator (representative identifier) for representing a data item corresponding to the particular node).
Regarding claim 15, Wu teaches the device performs the method disclosed in claim 7. Please refer to claim 7 shown above.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(PGPUB 20100179955) "Wu" in view of Lee (PGPUB 20040267770) “Lee”, Keith, JR (PGPUB 20020004793) “Keith, JR” and Sukumar et al.(PGPUB 20160224637) “Sukumar”.
Regarding claim 2, Wu teaches extracting the population-normalized frequent patterns further comprises: extracting a candidate pattern by traversing the prefix tree (Figure 8 elements 810-870: The tree is tracked and a pattern is generated); calculating a subpopulation-match total of records in the subpopulation that match the candidate pattern by summing the respective first count in terminal nodes during traversal of the prefix tree (Figure 6: The total number of data item is identified in the layer below the root node for the patterns. The sum of the first count is the left value out of the two values in the node of a data item); calculating total of records that match the candidate pattern by summing the respective second count in (Figure 6: The total number of data item is identified in the layer below the root node for the patterns. The sum of the second count is the right value out of the two values in the node of a data item). 
Lee teaches wherein a total of records is a general-match total of records ([0083]: The decision regulation approach of this invention uses additional information that characterizes the global and population statistics of the data for classification and node effectiveness estimation.Up to four types of information are used for each node: local counts, local population statistics, global counts (general-match) and global population statistics). Please refer to claim 1 for the motivational statement.
Wu in view of Lee and Keith JR does not explicitly teach selecting the candidate pattern as a population-normalized frequent pattern based on a comparison of (i) a ratio of the subpopulation-match total to the subpopulation and (ii) a ratio of the general-match total to the plurality of records.
However:
	Sukumar teaches generating a ratio of the subpopulation-match total to the subpopulation and ratio of the general-match total to the plurality of records ([0060]: The support of the pattern is determined with the ratio of the number of cases containing the pattern (subpopulation-match, general-match) to the number of all cases in (subpopulation, plurality of records). This is applicable to both the first and the second count to generate two separate ratios). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu and Lee and Keith JR to incorporate the 
Regarding claim 10, Wu in view of Lee, Keith JR, and Sukumar teaches the processor is configured to perform the method disclosed in claim 2. Please refer to claim 2 shown above.
Regarding claim 18, Wu in view of Lee, Keith JR, and Sukumar teaches the instruction code further performs the method disclosed in claim 2. Please refer to claim 2 shown above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(PGPUB 20100179955) "Wu" in view of Lee (PGPUB 20040267770) “Lee”, Keith, JR (PGPUB 20020004793) “Keith, JR” and Mishra et al. (PGPUB 20170199902) “Mishra”.
Regarding claim 8, Wu in view of Lee and Keith JR does not explicitly teach subpopulation comprises records from computing devices having a metric that indicates a system failure.
However:
Mishra teaches subpopulation comprises records from computing devices having a metric that indicates a system failure ([0095] line 1-7: Data records can be recognized as anomalous or unusual data if they are outliers which is useful for detecting failures in hardware systems). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu in view of Lee and Keith JR to incorporate the teachings of Mishra to 
Regarding claim 16, Wu in view of Lee and Mishra teaches the device performs the method disclosed in claim 8. Please refer to claim 8 shown above.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153